


Exhibit 10.51

 

SUMMARY OF EXECUTIVE OFFICER COMPENSATION

 

Executive Officer Compensation—Payout of 2008 Bonuses

 

On January 21, 2009, the Compensation Committee (the “Committee”) of the Board
of Directors of Sepracor Inc. (the “Company”) approved bonus payments to the
Company’s executive officers with respect to their performance during 2008. The
following table sets forth the bonus payments for 2008 paid to each of the
Company’s executive officers.

 

Executive Officer

 

2008 Target
Bonus

 

2008 Bonus
Payment

 

Adrian Adams
President and Chief Executive Officer

 

$

1,050,000

 

$

682,500

 

Robert F. Scumaci
Executive Vice President and Chief Financial Officer

 

$

260,000

 

$

195,000

 

Mark H.N. Corrigan, M.D.
Executive Vice President, Research and Development

 

$

272,500

 

$

218,000

 

Andrew I. Koven
Executive Vice President, General Counsel and Corporate Secretary

 

$

262,500

 

$

236,250

 

Mark Iwicki
Executive Vice President and Chief Commercial Officer

 

$

300,000

 

$

300,000

(1)

Richard Ranieri
Executive Vice President, Human Resources and Administration

 

$

202,500

 

$

202,500

(2)

 

--------------------------------------------------------------------------------

(1)           Mr. Iwicki was contractually guaranteed a 2008 bonus of $300,000.

 

(2)           Mr. Ranieri was contractually guaranteed a 2008 bonus of $202,500.

 

Executive Officer Compensation for 2009—Base Salary and Target Bonus

 

On January 21, 2009, the Committee approved the annual base salaries to be paid
to the Company’s executive officers during 2009. In addition, the Committee
established target bonuses for each executive officer as a percentage of each
executive officer’s annual base salary. Each executive officer’s bonus for 2009
shall be determined based on, among other things, the Company’s overall
performance, as well as such officer’s individual performance, during 2009. The
following table sets

 

--------------------------------------------------------------------------------


 

forth the annual base salary for 2009 and 2009 target bonus for each of the
Company’s executive officers.

 

Executive Officer

 

Annual Base
Salary for 2009

 

2009 Target
Bonus Percentage

 

2009
Target Bonus

 

Adrian Adams

 

$

1,081,500

 

100

%

$

1,081,500

 

Robert F. Scumaci

 

$

536,000

 

50

%

$

268,000

 

Mark H.N. Corrigan, M.D.

 

$

561,500

 

50

%

$

280,750

 

Andrew I. Koven

 

$

541,000

 

50

%

$

270,500

 

Mark Iwicki

 

$

515,000

 

60

%

$

309,000

 

Richard Ranieri

 

$

417,500

 

50

%

$

208,750

 

 

Stock Option and Restricted Stock Awards

 

Each executive officer may also be granted stock options, restricted stock or
other awards pursuant to the Company’s equity incentive plans. The Committee may
approve annual equity awards at its meeting that coincides with the Company’s
annual meeting of stockholders and may approve grants to newly named executive
officers at its first meeting following the executive’s first day of employment.
With the approval of the full Board, additional equity awards may be granted to
executive officers.

 

Other Compensation

 

The Company has also (1) entered into employment agreements with each of its
executive officers, (2) entered into executive retention agreements with each of
its executive officers, (3) agreed to make gross up payments to each of its
executive officers in the event that any payments received by them in connection
with a change of control constitute parachute payments under Section 280G of the
Internal Revenue Code of 1986, as amended. The Company has previously filed
these employment agreements, executive retention agreements and a summary of the
280G gross up plan with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------
